USCA11 Case: 21-12760      Date Filed: 04/22/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12760
                   Non-Argument Calendar
                   ____________________

BRONWYN RANDEL,
                                              Plaintiff-Appellant,
versus
RABUN COUNTY SCHOOL DISTRICT,


                                       Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 2:20-cv-00268-RWS
                   ____________________
USCA11 Case: 21-12760        Date Filed: 04/22/2022     Page: 2 of 8




2                      Opinion of the Court                21-12760

Before ROSENBAUM, LUCK and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Bronwyn Randel appeals the district court’s order
dismissing her federal claim against her former employer, the Ra-
bun County School District, arising from the Rabun County Board
of Education’s (“the board”) decision not to renew her employ-
ment contract. Randel argues that the board violated her due pro-
cess rights under 42 U.S.C. § 1983 by failing to provide her with a
neutral arbiter at the non-renewal proceedings. She also asserts
that the state’s damages are insufficient because she could be una-
ble to recover attorney’s fees if she succeeds on her due process
claim. Randel contends that, in Knick v. Township of Scott, ___
U.S. ___, 139 S. Ct. 2162 (2019), the Supreme Court essentially
overturned our precedent in McKinney v. Pate, 20 F.3d 1550 (11th
Cir. 1994) (en banc), and Cotton v. Jackson, 216 F. 3d 1328 (11th
Cir. 2000), and now she can state a due process claim. She also
argues that the recent decision of the Georgia Court of Appeals in
her ongoing state litigation collaterally estops the board from argu-
ing that it did not violate her due process rights. Having read the
parties’ briefs and reviewed the record, we affirm the district
court’s order dismissing Randel’s complaint.
                                     I.
        We review de novo a district court’s dismissal of a complaint
for failure to state a claim. Chua v. Ekonomou, 1 F.4th 948, 952
(11th Cir. 2021). We also review de novo a district court’s
USCA11 Case: 21-12760         Date Filed: 04/22/2022    Page: 3 of 8




21-12760               Opinion of the Court                         3

conclusions on collateral estoppel. Richardson v. Miller, 101 F.3d
665, 667-68 (11th Cir. 1996). Collateral estoppel rules fully apply to
§ 1983 actions. Brown v. City of Hialeah, 30 F.3d 1433, 1437 (11th
Cir. 1994).
       Sitting as a panel, we cannot overturn one of our en banc
decisions. Amodeo v. FCC Coleman, 984 F.3d 992, 1002 (11th Cir.
2021). The prior panel precedent rule requires us to follow a prior
binding precedent unless and until it is overruled by the Supreme
Court or our court en banc. EEOC v. Excel, Inc., 884 F.3d 1326,
1332 (11th Cir. 2018). The prior panel precedent rule applies even
if the prior precedent is arguably flawed. See United States v.
Golden, 854 F.3d 1256, 1257 (11th Cir. 2017). A “Supreme Court
decision must be clearly on point” to overrule one of our prior
panel’s decisions. Garrett v. Univ. of Ala. at Birmingham Bd. of
Trs., 344 F.3d 1288, 1292 (11th Cir. 2003). Additionally, the Su-
preme Court decision must “actually abrogate or directly conflict
with, as opposed to merely weaken, the holding of the prior panel.”
United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009).
        Federal Rule of Civil Procedure 12(b)(6) permits defendants
to move a district court to dismiss a case because the complaint
“fail[s] to state a claim upon which relief can be granted.” Fed. R.
Civ. P. 12(b)(6). In reviewing the grant of a Rule 12(b)(6) motion,
we are “guided by the same principles of review as the district
court” and view the complaint in the light most favorable to the
plaintiff, accepting the complaint’s well-pleaded facts as true. Am.
United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir.
USCA11 Case: 21-12760           Date Filed: 04/22/2022       Page: 4 of 8




4                        Opinion of the Court                    21-12760

2007). To survive a motion to dismiss, a complaint must contain
sufficient facts that, if true, state a facially plausible claim for relief.
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A
claim is facially plausible if it creates a “reasonable inference that
the defendant is liable for the misconduct alleged.” Id.
                                        II.
       There are three elements to a § 1983 procedural due process
claim: “(1) a deprivation of a constitutionally-protected . . . prop-
erty interest; (2) state action; and (3) constitutionally-inadequate
process.” Spencer v. Benison, 5 F.4th 1222, 1232 (11th Cir. 2021)
(quotation marks omitted) (alteration in original). The process that
a state provides is both that employed by the government entity
whose action is in question and the remedial process that state
courts would provide if asked. Horton v. Bd. of Cnty. Comm’rs,
202 F.3d 1297, 1300 (11th Cir. 2000).
       In McKinney, we held that, “[w]hen a state procedure is in-
adequate,” the state does not violate the plaintiff’s due process right
“unless and until the state fails to remedy that inadequacy.” 20 F.3d
at 1560. The plaintiff’s need to seek state remedies is a requirement
to state a procedural due process claim. Cotton, 216 F.3d at 1331,
1331 n.2. To provide an adequate remedy for an alleged procedural
due process violation, a state need not provide all the relief that
could be available in a § 1983 claim if it could have compensated
the plaintiff for her property losses. Id. at 1331; McKinney, 20 F.3d
at 1564. Rather, “the state procedure must be able to correct
USCA11 Case: 21-12760         Date Filed: 04/22/2022     Page: 5 of 8




21-12760                Opinion of the Court                         5

whatever deficiencies exist and to provide plaintiff with whatever
process is due.” Cotton, 216 F.3d at 1331.
       In Cotton, we stated that, even if the plaintiff has no specific
legal remedy, the ability to seek a writ of mandamus in the state
supreme court may be a sufficient remedy to a local government’s
alleged procedural due process violation. Cotton, 216 F.3d at 1332;
see also Doe v. Valencia Coll., 903 F.3d 1220, 1234-35 (11th Cir.
2018) (affirming summary judgment entered against a defendant
who could have petitioned for a writ of certiorari with the state
supreme court regarding his expulsion from college). We deter-
mined that, even though the plaintiff sought a hearing to clear his
name from the state’s damage to his reputation, the mere possibil-
ity that the state supreme court could have issued a writ of manda-
mus in his favor was a sufficient process. Cotton, 216 F.3d at
1331-33; see also Club Madonna, Inc. v. City. of Miami Beach,
924 F.3d 1370, 1378-79 (11th Cir. 2019) (holding that the plaintiff
had sufficient procedural due process because, after the city sus-
pended its business license, local law entitled the plaintiff to an
emergency hearing before a special master and an appeal of that
decision to the state trial court).
        In the employment context, we have determined that, when
a former state employee alleged that the decisionmaker at his
pre-termination hearing was biased, the state system provided a
sufficient procedural process for him to redress that error because
he could appeal his termination to the superior court of the proper
county. Narey v. Dean, 32 F.3d 1521, 1527-28 (11th Cir. 1994). We
USCA11 Case: 21-12760         Date Filed: 04/22/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12760

noted that the possibility to recover back pay and reinstatement to
the former position provided adequate post-deprivation remedies
for improperly terminated employees. Id. at 1528.
        Under Georgia law, a hearing to address a teacher’s firing
“shall be conducted before the local board, or the local board may
designate a tribunal to consist of not less than three nor more than
five impartial persons possessing academic expertise to conduct the
hearing and submit its findings and recommendations to the local
board for its decision thereon.” O.C.G.A. § 20-2-940(e)(1). After
the local board issues its decision, the party aggrieved by that deci-
sion may appeal it to the State Board of Education. Id.
§ 20-2-1160(b). After the state board issues its decision, the ag-
grieved party may appeal to the superior court in the same county
as the local board. Id. § 20-2-1160(c). However, “[n]either the state
board nor the superior court shall . . . consider the matter de novo,
and the review by the state board or the superior court shall be
confined to the record.” Id. § 20-2-1160(e).
                                    III.
       As an initial matter, we note that binding precedent fore-
closes Randel’s argument that McKinney and Cotton were
wrongly decided because she is unable to show that Knick over-
ruled either case. In the absence of such a showing, we are bound
by our prior precedent.
      We conclude from the record that the district court properly
granted the board’s motion to dismiss. Although the state supreme
USCA11 Case: 21-12760              Date Filed: 04/22/2022         Page: 7 of 8




21-12760                   Opinion of the Court                                 7

court denied Randel’s petition for writ of certiorari, see Rabun
Cnty. Bd. Of Educ. v. Randel, S.E.2d 160 (Ga. Ct. App. 2021), cert.
denied, Case No. S22C0268 (Ga. March 22, 2022), she still does not
present a due process violation. The state court system’s willing-
ness to review a claim of a biased state employment decisionmaker
is sufficient process for such a claim, and both a state trial court and
the state court of appeals have heard her claims. She has not stated
a due process violation for failure to provide sufficient damages be-
cause we have stated that back wages and reinstatement can be suf-
ficient damages. See Narey, 32 F.3d at 1528. The state need not
provide all the compensation that would be available under § 1983
if it was capable of remedying “whatever deficiencies exist” and
providing her “with whatever process is due.” See Cotton, 216 F.3d
at 1331. Because we conclude that the state did not entirely fail to
provide Randel with a process to challenge her non-renewal of em-
ployment, the district court properly granted the state’s motion to
dismiss. Based on the aforementioned reasons, we affirm the dis-
trict court’s order dismissing Randel’s complaint. 1



1 We decline to address the issue of collateral estoppel even though Randel is
not estopped from arguing that the state’s failure to appoint a tribunal to hear
her claim violated her right to due process because we conclude on the merits
that Randel does not state a federal due process violation. Randel contends
that the state court of appeals concluded that there was no due process viola-
tion because state law did not require the appointment of a tribunal but it also
explicitly found that no due process violation occurred on the facts of this case.
The state did not entirely fail to provide her a process for review of her non-
renewal of her employment contract, and we have stated previously that
USCA11 Case: 21-12760            Date Filed: 04/22/2022        Page: 8 of 8




8                         Opinion of the Court                     21-12760

       AFFIRMED.




Georgia’s procedures are sufficient for a former employee who alleges that she
was terminated by a biased government agency. See Cotton, 216 F.3d at 1331.